DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 02/26/2021.
3.	Claims 1-2, 4-20 are pending. Claims 1-2, 4-8 are under examination on the merits. Claim 1 is amended. Claim 3 is previously cancelled. Claims 9-20 are withdrawn to a non-elected invention from further consideration.  
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive, thus claims 1-2, 4-8  stand rejected as set forth in Office action dated 11/30/2020 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.      Claim 4 is rejected under 35 USC 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the claim in independent form. Claim 4, as written, recites “the melt processable fluoropolymer consists of the copolymer of the tetrafluoroethylene and the perfluoroether”,  however, based on the content of the claim 1, “the fluoropolymer consists of comprises a copolymer of a tetrafluoroethylene and a perfluoroether” is already recited. Thus claim 4 as being of improper dependent form for failing to further limit the subject matter of a previous claim 1.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lunk et al. (US Pat No. 4,859,836, hereinafter “Lunk”) in view of Chang et al. (US Pub. No. 2006/0041091 A1, hereinafter “Chang”).

Regarding claims 1-2,4-8: Lunk teaches an article (Col. 6, lines 10-14) comprises a single layered article (Col. 6, lines 10-14), the article comprising: a layer comprising a melt processable fluoropolymer (Col. 6, lines 8-10), wherein the fluoropolymer consists a copolymer of a tetrafluoroethylene (TFE) and a perfluoroether (PFA) %  (Cols.7-8, Table 1 , Example 2), wherein the perfluoroether consists of perfluoropropyl vinyl ether, perfluoroethyl vinyl ether, or combination thereof such as PFA-350 which is high molecular weight copolymers of tetrafluoroethylene and a perfluorovinyl ether (i.e., it is a precursor to perfluoro(methyl vinyl ether), and perfluoro(propyl vinyl ether) which are used as a comonomers with tetrafluoro ethylene; Col. 6, lines 29-31) having a crystallinity of about 20%  (Cols.7-8, Table 1 , Example 2) or 60% Teflon PFA 350, and 40% PTFE, a high M.W. of polytetrafluoroethylene (Col. 6, lines 29-31; Cols.7-8, Table 1 , Example 10), the fluoropolymer having a crystallinity of about 30% (Cols.7-8, Table 1 , Example10). Lunk does not expressly teach the copolymer of tetrafluoroethylene and the perfluoroether are present at a weight percent ratio of about 2 to about 12, preferably about 3 to about 10, and further is silent with regard to the article has an ultraviolet transmittance of at least about 50% when measured at a thickness of about 

    PNG
    media_image1.png
    634
    1370
    media_image1.png
    Greyscale

However, Chang teaches an article (Page 3, [0042]) comprises: a layer (Page 4, [0054]) comprising a melt processable fluoropolymer (Page 13, [0180]), wherein the fluoropolymer comprises a copolymer of a tetrafluoroethylene (TFE) and a perfluoroether (PFA) such as perfluomethyl vinyl ether (PMVE) (Page 3, [0043]; Page 14, Claim 1), wherein the copolymer displays a light transmission of 90% or greater, or 94% or greater over a wide spectrum of wavelengths (Page 10, [0149]; Fig. 7), wherein the copolymer of  tetrafluoroethylene and the perfluoroether are present at a weight percent ratio of about 2 to about 12 (Page 5, [0073]). Chang teaches the article has a shore D durometer of less than about 90 (Page 6, [0088]), and the article such as surgical sheet has a total thickness of 0.6 mm (Page 13, [0169], lies between about 0.0005 inches (0.0127 mm) to about 0.250 inches (6.35 mm)), wherein the thermoplastic copolymer can be melt extruded into a variety of continuous shapes such as rods, tubes or shapes having non-circular cross sections such as triangles, squares, or any polygon. Such shapes are suited for use as long or short term implantable catheters, urinary catheters (read on has an inner surface providing a conduit for a fluid), non-implantable catheters, medical, peristaltic pumps (read on tubing providing a conduit for a fluid, wherein the fluid is water, or 
In an analogous art of a melt processable fluoropolymer, wherein the fluoropolymer comprises a copolymer of a tetrafluoroethylene (TFE) and a perfluoroether (PFA), and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the ratio of tetrafluoroethylene and the perfluoroether by Lunk, so as to include the copolymer of tetrafluoroethylene and the perfluoroether consists of perfluoropropyl vinyl ether, perfluoroethyl vinyl ether, or combination thereof are present at a weight percent ratio of about 2 to about 12 as taught by Chang, and would have been motivated to do so with reasonable expectation that this would result in providing a perfluoropolymer  that could ideally have elastic properties, high tensile strength, high purity, excellent clarity and abrasion resistance along with ease of processing as suggested by Chang (Page 2, [0009]). 
Pertaining specifically to claim 1, since Lunk in view of Chang teaches the identical or substantially identical a single layer comprising a melt processable fluoropolymer, wherein the fluoropolymer (PFA) comprises a copolymer of a tetrafluoroethylene  (TFE) and perfluoropropyl vinyl ether (PPVE) as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made, would have expected that the claimed effects and physical properties, i.e., light transmittance, would be expected to be the same as disclosed by Lunk in view of Chang’s article (i.e., the article has an ultraviolet transmittance of at least about 50% when measured at a thickness of about 0.040 inches to about 0.062 inches when exposed to ultraviolet radiation of about 200 nm to about 280 nm). If there is any difference between the product of Lunk in view of Chang and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have . 

10.	Claims 1-2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (US Pub. No. 2015/0191561 A1, hereinafter “Kitagawa”) as further evidenced by Lunk et al. (US Pat No. 4,859,836, hereinafter “Lunk”) in view of Chang et al. (US Pub. No. 2006/0041091 A1, hereinafter “Chang”).

Regarding claims 1-2,4-8: Kitagawa teaches an article comprises a single layered article (Page 2, [0083]), the article comprising: a layer comprising a melt processable fluoropolymer (Page 2, [0046]), wherein the fluoropolymer (PFA) consists of comprises a copolymer of a tetrafluoroethylene (TFE)  and a perfluoroether (PAVE) (Page 1, [0002]; Page 2, [0047]), wherein the perfluoroether consists of perfluoropropyl vinyl ether, perfluoroethyl vinyl ether, or combination thereof (Page 2, [0047]-[0048]), wherein the copolymer of tetrafluoroethylene and the perfluoroether is present at a weight percent ratio of about 2 to about 12 (Page 2, [0051]; Page 8, Claim 5), wherein the fluoropolymer is substantially free of hexafluoropropylene Page 1, [0002]),, the fluoropolymer having a crystallinity of about 1% to about 75% as further evidenced by Lunk that had recognized an article (Col. 6, lines 10-14) comprises a single layered article (Col. 6, lines 10-14), the article comprising: a layer comprising a melt processable fluoropolymer (Col. 6, lines 8-10), wherein the fluoropolymer consists a copolymer of a tetrafluoroethylene (TFE) and a perfluoroether (PFA) %  (Cols.7-8, Table 1 , Example 2), wherein the perfluoroether consists of perfluoropropyl vinyl ether, perfluoroethyl vinyl ether, or combination thereof such as PFA-350 which is high molecular weight copolymers of 

    PNG
    media_image1.png
    634
    1370
    media_image1.png
    Greyscale

However, Chang teaches an article (Page 3, [0042]) comprises: a layer (Page 4, [0054]) comprising a melt processable fluoropolymer (Page 13, [0180]), wherein the fluoropolymer comprises a copolymer of a tetrafluoroethylene (TFE) and a perfluoroether (PFA) such as perfluomethyl vinyl ether (PMVE) (Page 3, [0043]; Page 14, Claim 1), wherein the copolymer displays a light transmission of 90% or greater, or 94% or greater over a wide spectrum of wavelengths (Page 10, [0149]; Fig. 7), wherein the copolymer of  tetrafluoroethylene and the perfluoroether are present at a weight percent ratio of about 2 to about 12 (Page 5, [0073]). 
In an analogous art of a melt processable fluoropolymer, wherein the fluoropolymer comprises a copolymer of a tetrafluoroethylene (TFE) and a perfluoroether (PFA), and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the ratio of tetrafluoroethylene and the perfluoroether by Kitagawa, so as to include the article has a shore D durometer of less than about 90 at a temperature of about 23°C +/- 5°C as taught by Chang, and would have been motivated to do so with reasonable expectation that this would result in providing a perfluoropolymer  that could ideally have elastic properties, high tensile strength, high purity, excellent clarity and abrasion resistance along with ease of processing as suggested by Chang (Page 2, [0009]). 
Pertaining specifically to claim 1, since Kitagawa in view of Chang teaches the identical or substantially identical a single layer comprising a melt processable fluoropolymer, wherein the fluoropolymer (PFA) comprises a copolymer of a tetrafluoroethylene  (TFE) and perfluoropropyl vinyl ether (PPVE) as the recited claimed, one of ordinary skill in the art before . 

Response to Arguments
11.	Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive
In response to Applicant’s argument that Lunk does not teach an article comprises a single layered article, the article comprising: a layer comprising a melt processable fluoropolymer, wherein the fluoropolymer consists of a copolymer of a tetrafluoroethylene and a perfluoroether, wherein the perfluoroether consists of perfluoropropyl vinyl ether, perfluoroethyl vinyl ether, or combination thereof.
The Examiner respectfully disagrees. A reference must be considered for everything it teaches by way of technology. EWP Corp. v. Reliance Universal Inc., 755 F.2d 898, 907, 225 USPQ 20, 25 (Fed. Cir.), cert. denied, 474 U.S. 843 (1985). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Lunk teaches an article (Col. 6, lines 10-14) comprises a single layered article (Col. 6, lines 10-14), the article comprising: a layer comprising a melt processable fluoropolymer (Col. 6, lines 8-10), wherein the fluoropolymer comprises a copolymer of a tetrafluoroethylene (TFE) and a perfluoroether (PFA), wherein the perfluoroether consists of perfluoropropyl vinyl ether, perfluoroethyl vinyl ether, or combination thereof such as PFA-350 which is high molecular weight copolymers of tetrafluoroethylene and a perfluorovinyl ether (i.e., it is a precursor to perfluoro(methyl vinyl ether), and perfluoro(propyl vinyl ether) which are used as a comonomers with tetrafluoroethylene; Col. 6, lines 29-31) having a crystallinity of about 20%  (Cols.7-8, Table 1 , Example 2) or 60% Teflon PFA 350, and 40% PTFE, a high M.W. of polytetrafluoroethylene (Col. 6, lines 29-31; Cols.7-8, Table 1 , Example 10), the fluoropolymer having a crystallinity of about 30% (Cols.7-8, Table 1 , Example10). It is noted that Applicants have not submitted factual evidence showing that the second fluoropolymer of an irradiated PTFE  materially affects the instant invention. The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, nevertheless, the combination of Lunk in view of Chang is deemed to teach an article comprises a single layered article as the recited claimed. In an analogous art of a melt processable fluoropolymer, wherein the fluoropolymer comprises a copolymer of a tetrafluoroethylene (TFE) and a perfluoroether (PFA), and in the light of such 
It is further noted that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993). Thus, Chang cures the deficiency in Lunk relied upon in rejecting independent claim 1, and one skilled in the art would naturally look prior art such as Chang addressing the same problem as the invention at hand, and in this case would find an appropriate solution. 
The applicant needs to show that his invention is actually different from and unexpectedly better than the prior art, see In re Best, 195 USPQ 430, 433,434 (CCPA 1977). The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product (i.e., an article comprises a single layered article) and show the product is actually different from and unexpectedly better than the teachings of the recited references. No declaration under 37 CFR 1.132 in this regard has been presented.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/09/2021